DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/21/2022 to the claims have been acknowledged by the Examiner. No claims have been cancelled. New claim 15 has been added.
Thus, claims 1-15 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2022, with respect to the Claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant's arguments filed in the Remarks regarding the prior art rejections have been fully considered but they are not persuasive. The amended independent claim has been amended to include subject matter and limitations that were not presented in the original claims examined- specifically the limitations regarding the orientation of the structures of the two elongated fixing element relative the bandage and the securement of the ends of each of the two elongated fixing elements relative to the base plate. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitations and/or previously presented art has been further analyzed to meet the amended claim limitations. Rejection for the dependent claims have also been amended based on the re-interpretation and examination of the amended independent claims, as well as the amendments made to the dependent claims themselves.
The Applicant argues specifically that the prior art of Harder does not teach the limitations regarding the orientation of the two elongated fixing elements and their respective ends relative to the bandage as recited in the amended claim limitations. The Examiner respectfully disagrees and asserts that the indicated ends- indicated one end and other end- of each of the legs of anchor 18 (see amended annotated Figure 1 below) are shown to be located towards opposite ends of the indicated ends of the width of the bandage 10. Furthermore, as discussed in the last action, the two legs of the anchor 18 also do extend and are arranged relative to the indicated longitudinal direction of the bandage 10 as shown in amended annotated Harder Figure 1 below. Specifically, it is shown that the legs of anchor 18 are arranged in both longitudinal and width directions relative to the directionality of the bandage. Thus, Harder still reads on the amended claim limitations regarding the directionality and orientation of the structures as discussed.
The Applicant argues that the prior art, specifically Harder, does not teach the limitations of the amended claim limitations regarding specifically each of the fixed and free ends of each of the elongated fixing elements. The Examiner agrees that Harder does not teach these newly added limitations thus the 102 anticipatory prior art rejections of Harder are overcome by the amendment. However, the newly added limitations require further search and consideration by the Examiner and thus, are rejected in new rejections necessitated by applicant’s amendments below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
All references in the IDS forms filed have been considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Epstein (US 5990402 A).
Regarding claim 1, Harder discloses a bandage (Abstract, Figure 1) including:
a. a flat material web (Figure 1- strip of material 10) having a first (Figure 1- side of material 10 attached to pad 16) and a second side (Figure 1- side of material 10 attached to anchor 18) and a first (Figure 1- near end of material 10 having Velcro® strip 12) and second end (Figure 1- far end of material 10 having Velcro® strip 114) which are spaced apart in the longitudinal direction of the bandage (Figure 1- strips 12,14 at each opposite end of material 10 are shown to be spaced apart in the longitudinal direction of the material 10), 
b. a wound dressing pad (Figure 1- high absorbent pad 16) on the first side of the flat material web (Figure 1- pad 16 attached to indicated first side of material 10), 
c. a pressure applicator (Figure 1- H-anchor 18) on the second side of the flat material web opposite the wound dressing pad (Figure 1- anchor 18 and pad 16 are on opposite sides of the material 10), 
d. a fastening element (Figure 4- barrette clip 20) at the second end of the flat material web for fastening the second end of the flat material web on or to itself when the bandage is positioned on a carrier ([0020]- “Alternately, or in conjunction with the far end Velcro.RTM. strip 14, a barrette clip 20 can be sewn into the far end of the material as shown in FIG. 4. Regardless of any twisting of the material, the barrette clip 20 can be rotated so that the teeth capture the upper and lower edges of the underlying layer of material 10, thereby positively securing the end in place”), characterized in that 
the pressure applicator (Figure 1- H-anchor 18) comprises a base plate (annotated Figure 1- indicated crosspiece of anchor 18) and two elongated fixing elements (annotated Figure 1- indicated legs of anchor 18), wherein each of the two elongated fixing elements (legs of anchor 18) have two ends (see annotated Figure 1 below- indicated ends of each leg of the anchor 18) located towards opposing ends of the width of the bandage (see annotated Figure 1 below- indicated ends of each leg of anchor 18 are shown to be extending towards opposing ends of the indicated width across material 10) and which two elongated fixing elements (indicated legs of anchor 18) are arranged in the longitudinal direction of the bandage on both sides of the base plate ([0015]- “The H-anchor has two vertical legs located transversely across the bandage and the legs are connected by a cross-piece (forming the letter "H")”, see annotated Figure 1 below- indicated legs of anchor 18 are arranged along the indicated longitudinal direction and are positioned on both sides of the indicated base plate) and extend at an angle to the longitudinal direction of the bandage (annotated Figure 1- indicated legs of anchor 18 extend generally perpendicular ~90° to the indicated longitudinal axis of material 10), and the fixing elements realize a gap between them and the base plate over their remaining length (additional annotated Figure 1- indicated gaps between indicated legs of anchor 18 and the indicated crosspiece). 

    PNG
    media_image1.png
    484
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    857
    media_image2.png
    Greyscale

	Harder does not disclose wherein in each case only one end of each of the elongated fixing elements is secured to the base plate and only the other end of the same respective elongated fixing element is free. Epstein teaches an analogous strap and strap holder mechanism (Abstract, Figure 1- handstrap 14 with clip 16) comprising an analogous applicator (Figure 2- clip 16) having analogous elongated fixing elements (Figure 2- pair of free arms 32,34) wherein in each case only one end (Figure 1- first end second end regions 36,38) of each of the fixing elements is secured to an analogous base plate (Figure 2- first and second end regions 36,38 are shown to be secured to body 30) and only the other end of the same respective elongated fixing element is free (Figure 2- free ends 63,65 of each free arms 32,34 are shown to be free from attachment to the body 30), providing for the formation of slots such that the strap may be releasably and adjustably secured (Epstein- [Col 1, lines 23-30]). Harder and Epstein are analogous because they both teach devices used to fix and adjust an attached strap to form an adjustable loop.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure applicator shape of Harder such that the a shape arranged wherein each of the elongated fixing elements has both a free and fixed end relative to the base plate as taught by Epstein, providing for the formation of slots such that the strap may be releasably and adjustably secured (Epstein- [Col 1, lines 23-30]).
Regarding claim 2, Harder as modified by Epstein further teaches the bandage as claimed in claim 1. Harder as modified by Epstein further teaches characterized in that the end of the fixing elements (annotated Harder Figure 1 above- indicated one ends of the indicated legs of the anchor 18) secured to the base plate are situated diagonally opposite one another (annotated Harder Figure 1 above- indicated one ends fixed to the crosspiece of the anchor 18 are situated diagonally opposite one another; Epstein Figure 2- free ends 63,65 are shown to be situated diagonally from one another; claim 1 discussion- teaches the modification of the pressure applicator of Harder such that is the shape as taught by Epstein).  
Regarding claim 3, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder as modified by Epstein further teaches characterized in that the base plate (Epstein Figure 2- body 30) comprises a parallelogram-like form (see annotated Epstein Figure 2 below- indicated body 30 at surface 28 is shown to be a parallelogram shape).

    PNG
    media_image3.png
    678
    751
    media_image3.png
    Greyscale

Regarding claim 4, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder as modified by Epstein teaches characterized in that the free ends of the fixing elements (Epstein Figure 2- free ends 63,65) project beyond the base plate (Epstein Figure 2- body 30) with respect to the longitudinal direction of the bandage (Epstein Figure 2- free ends 63,65 extend away and project beyond the body 30; claim 1 discussion- teaches the application of the shape of the applicator of Epstein to the bandage and applicator arrangement of Harder, such that the projection of the free ends would be along the indicated longitudinal direction of the material 10 of Harder).
Regarding claim 5, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder further discloses characterized in that the pressure applicator (Figure 1- anchor 18) is arranged centrally above the wound dressing pad (Figure 1- anchor 18 is arranged centrally above absorbent pad 16).
Regarding claim 6, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder further discloses characterized in that a holding portion is realized at the first end of the flat material web (Figures 1 & 2- end of material 10 having Velcro® strip 12 is capable of being held by a user, thus is understood to also be a holding portion, [0016]- discusses the application of the bandage onto a wound area using a “single-handed operation” when “assistance is not readily available”). 
Regarding claim 7, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder as modified by Epstein further teaches characterized that the gap between the fixing elements and the base plate extends in a substantially straight manner (annotated Harder Figure 1 above- indicated gaps between crosspiece and indicated legs are shown to extend in a substantially straight manner along both longitudinal and opposing lateral axes; Epstein Figure 2- slots 46,48 are shown to extend in a substantially straight manner).
Regarding claim 10, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder further discloses characterized in that the bandage is a compression bandage (Title, [0006-0008]- discusses the “compression bandage” and how it applied compression to an affected area).
Regarding claim 11, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder further discloses that the bandage is packaged in a roll form ([0015]- “The present invention, an elastic bandage, comprises a strip of material 10 in the form of a roll, preferably at least 3'' to 6'' in width, and 48'' to 60'' long.”) so that the first end of the flat material web is on the outside ([0015-0016]- discusses the bandage being in the form of a roll which is unrolled after the pad 16 is located over the wound wherein the end of the material 10 having Velcro® strip 12 is applied to the extremity first as shown in Figure 2, thus the bandage is capable of being rolled such that the first end is on the outside as this ends is applied first).
Regarding claim 13, Harder as modified by Epstein teaches the bandage as claimed in claim 6. Harder further discloses characterized in that the wound dressing pad (Figure 1- absorbent pad 16) connects to the holding portion (Figures 1 & 2- end of material 10 having Velcro® strip 12 is capable of being held by a user, thus is understood to also be a holding portion) in the longitudinal direction of the bandage ([0015]- “Near one end of the elastic roll (the ends of the material are defined as the near end and the far end), a high absorbent pad 16, in a preferred embodiment at least 5''.times.8,'' is attached.”, Figure 1).
Regarding claim 14, Harder as modified by Epstein teaches the bandage as claimed in claim 1. Harder further discloses characterized in that the wound dressing pad (Figure 1- absorbent pad 16) comprises a shell (Figure 1- inherent outer pouch of the pad 16 forms a shell) which is filled with an absorbent material (Claim 5- The compression bandage according to claim 1, wherein said pad comprises an absorbent pad., [0008]- “The application of the absorbent pad to a trauma seals that wound”).
Regarding claim 15, Harder discloses a bandage (Abstract, Figure 1) including:
a. a flat material web (Figure 1- strip of material 10) having a first (Figure 1- side of material 10 attached to pad 16) and a second side (Figure 1- side of material 10 attached to anchor 18) and a first (Figure 1- near end of material 10 having Velcro® strip 12) and second end (Figure 1- far end of material 10 having Velcro® strip 114) which are spaced apart in the longitudinal direction of the bandage (Figure 1- strips 12,14 at each opposite end of material 10 are shown to be spaced apart in the longitudinal direction of the material 10), 
b. a wound dressing pad (Figure 1- high absorbent pad 16) on the first side of the flat material web (Figure 1- pad 16 attached to indicated first side of material 10), 
c. a pressure applicator (Figure 1- H-anchor 18) on the second side of the flat material web opposite the wound dressing pad (Figure 1- anchor 18 and pad 16 are on opposite sides of the material 10), 
d. a fastening element (Figure 4- barrette clip 20) at the second end of the flat material web for fastening the second end of the flat material web on or to itself when the bandage is positioned on a carrier ([0020]- “Alternately, or in conjunction with the far end Velcro.RTM. strip 14, a barrette clip 20 can be sewn into the far end of the material as shown in FIG. 4. Regardless of any twisting of the material, the barrette clip 20 can be rotated so that the teeth capture the upper and lower edges of the underlying layer of material 10, thereby positively securing the end in place”), characterized in that 
the pressure applicator (Figure 1- H-anchor 18) comprises a base plate (annotated Figure 1- indicated crosspiece of anchor 18) and two elongated fixing elements (annotated Figure 1- indicated legs of anchor 18), wherein each of the two elongated fixing elements (legs of anchor 18) have two ends (see annotated Figure 1- indicated ends of each leg of the anchor 18) located towards opposing ends of the width of the bandage (see annotated Figure 1- indicated ends of each leg of anchor 18 are shown to be extending towards opposing ends of the indicated width across material 10) and which two elongated fixing elements (indicated legs of anchor 18) are arranged in the longitudinal direction of the bandage on both sides of the base plate ([0015]- “The H-anchor has two vertical legs located transversely across the bandage and the legs are connected by a cross-piece (forming the letter "H")”, see annotated Figure 1 below- indicated legs of anchor 18 are arranged along the indicated longitudinal direction and are positioned on both sides of the indicated base plate) and extend at an angle to the longitudinal direction of the bandage (annotated Figure 1- indicated legs of anchor 18 extend generally perpendicular ~90° to the indicated longitudinal axis of material 10), and the fixing elements realize a gap between them and the base plate over their remaining length (additional annotated Figure 1- indicated gaps between indicated legs of anchor 18 and the indicated crosspiece). 
	Harder does not disclose wherein in each case only one end (36', 38') of each of the elongated fixing elements (36, 38) is secured to the base plate (34) and only other end (36", 38") of the elongated fixing elements of the same respective elongated fixing element is free and the elongated fixing elements (36, 38) realize a gap between them and the base plate (34) over their remaining length; the one ends (36', 38') of the end of each of the fixing elements (36, 38) secured to the base plate (34) are situated diagonally opposite one another; and, the base plate (34) comprises a parallelogram-like form. Epstein teaches an analogous strap and strap holder mechanism (Abstract, Figure 1- handstrap 14 with clip 16) comprising an analogous applicator (Figure 2- clip 16) having analogous elongated fixing elements (Figure 2- pair of free arms 32,34) wherein in each case only one end (Figure 1- first end second end regions 36,38) of each of the fixing elements is secured to an analogous base plate (Figure 2- first and second end regions 36,38 are shown to be secured to body 30) and only the other end of the same respective elongated fixing element is free (Figure 2- free ends 63,65 of each free arms 32,34 are shown to be free from attachment to the body 30), the one ends of the end of each of the fixing elements secured to the base plate are situated diagonally opposite one another (Figure 2- free ends 63,65 are shown to be situated diagonally from one another); and that the base plate (Figure 2- body 30) comprises a parallelogram-like form (see annotated Epstein Figure 2 above- indicated body 30 at surface 28 is shown to be a parallelogram shape). providing for a shape which allows the formation of slots such that the strap may be releasably and adjustably secured (Epstein- [Col 1, lines 23-30]). Harder and Epstein are analogous because they both teach devices used to fix and adjust an attached strap to form an adjustable loop.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure applicator shape of Harder to be a shape arranged wherein each of the elongated fixing elements has both a free and fixed end relative to the base plate in the manner of arrangement and shape as claimed and taught by Epstein, providing for a shape of the applicator which allows for the formation of slots such that the strap may be releasably and adjustably secured (Epstein- [Col 1, lines 23-30]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Epstein (US 5990402 A), in further view of Grau (US 5628723 A).
Regarding claim 8, Harder as modified by Epstein teaches the bandage as claimed in claim 1 as discussed above.
Harder as modified by Epstein does not teach wherein the fixing elements and/or the base plate are deformable elastically at least in portions. Grau teaches an analogous compression bandage (Abstract, Figure 3- bandage 100) comprising an analogous anchor (Figure 3- pressure enhancement member 106) having fixing elements (Figure 3- two arcuate upper wings 124) and/or a base plate (Figure 3- base 122) that are deformable elastically at least in portions ([Col 5, lines 64-65]- “Pressure enhancement member 106 is preferably made of a flexible, resilient material, such as a structural plastic”, Figures 7 thru 9- shows the partial steps of bandaging a wound with bandage 100 wherein upper wings 124 deform when web portion 104 of bandage 100 pushes through gap 130 into space 134) providing for a resilient structure which is capable of being subjected to a pushing force when the bandage is wrapped to apply pressure to a wound area (Grau- [Col 6, lines 37-61]). Harder as modified by Epstein and Grau are analogous because they both teach compression bandages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing elements of Harder as modified by Epstein to be comprised of a material which is deformable elastically at least in portions as taught by Grau. A person of ordinary skill would have been motivated to have deformable elastic fixing elements because Grau suggests it provides for a resilient structure which is capable of being subjected to a pushing force when the bandage is wrapped to apply pressure to a wound area (Grau- [Col 6, lines 37-61]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Epstein (US 5990402 A), in further view of Langen (US 20090208698 A1).
Regarding claim 9, Harder as modified by Epstein teaches the bandage as claimed in claim 1 as discussed above. 
Harder as modified by Epstein does not teach that the flat material web consists of a mono-elastic woven fabric. Langen teaches an analogous bandage (Abstract, [0001]- “The invention relates to a medical adhesive planar structure, preferably in the form of bandage”) comprising of a mono-elastic woven fabric material ([0002]- “prior art, the use of extensible or elastic medical planar structures in the form of wovens, knitted fabrics, and nonwovens is known, wherein elastic warp threads are made of high-twist cotton yarn, elastodiene fiber, spandex, thermoplastic rubber or textured multifilament yarn made of chemical fibers partly combined with other non -elastic warp threads and suitable weft threads and nonwovens. The planar structure manufactured in this way exhibits elastic extensibility parallel to the warp threads, i.e. the planar structure can be stretched by applying a tensile force in the longitudinal direction and returns by elastic recovery to its original non-stretched condition more or less immediately after removal of the tensile force.”), providing for greater range of stretch of the bandage when a tensile force is applied in the longitudinal direction (Langen- Abstract, [0001-0002]). A person of ordinary skill would recognize that “elastic warp threads” as taught by Langen are considered mono-elastic components of fabric as evidenced by the instant invention (see [page 12, lines 25-29]). Harder as modified by Epstein and Langen are analogous because they both teach elongate bandages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the flat material web of the bandage of Harder as modified by Epstein to be specifically consisting of a mono-elastic woven fabric as taught by Langen and evidenced by the disclosure of the instant invention. A skilled artisan would have been motivated to utilize the specific material as discussed because Langen suggests that this provides for greater range of stretch of the bandage when a tensile force is applied in the longitudinal direction (Langen- Abstract, [0001-0002]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Epstein (US 5990402 A), in further view of Chabba (US 7972288 B2).
Regarding claim 12, Harder as modified by Epstein teaches the bandage as claimed in claim 11 as discussed above. 
Harder as modified by Epstein does not teach a releasable and/or destructible unroll lock is provided which presents further unrolling after a defined length proceeding from the first end. Chabba teaches an analogous elongate bandage (Abstract, Figure 12- bandage 14) packaged in roll form (Figure 12- bandage 14 is shown to be coiled within package 34) having a releasable and/or destructible unroll lock (Figures 12 & 13- releasable clamp 39) provided which prevents further unrolling after a defined length proceeding from the first end (Figures 12 & 13- releasable clamp 39 which clamps the opening of the package 34 after bandage is dispensed through opening 37 keeps the coiled bandage 14 from further unrolling, [Col 10, line 47- Col 11, line 6]), providing limited exposure of the bandage to the air which is understood to be less contaminated to be placed over a wound and ensures longevity of the bandage for future use (Chabba- [Col 10, lines 29-62]). Harder as modified by Epstein and Chabba are analogous because they both teach elongate bandages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rolled bandage of Harder as modified by Epstein to include packaging with a releasable unroll lock provided to prevent further unrolling after a defined length proceeding from the first end as taught by Chabba. A skilled artisan would have been motivated to utilize packaging with a releasable unroll lock because Chabba suggests that provides limited exposure of the bandage to the air which is understood to be less contaminated to be placed over a wound and ensures longevity of the bandage for future use (Chabba- [Col 10, lines 29-62]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4377159 A (Hansen)- pressure bandage with an absorbent pad.
US 3156242 A (Crowe)- elongated pressure bandage with absorbent pad.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 29, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786